Appeal by the defendant from a judgment of the County Court, Orange County (Berry, J.), rendered October 28, 2004, convicting him of assault in the second degree, upon his plea of guilty, and imposing sentencing.
Ordered that the judgment is affirmed.
Reversal of the defendant’s conviction is not warranted on the ground that he was compelled to testify before the grand jury while in restraints (see People v Rouse, 79 NY2d 934 [1992]; People v Mendola, 2 NY2d 270 [1957]; People v Neubauer, 296 AD2d 557 [2002]).
The defendant’s remaining contentions are without merit. Miller, J.E, Ritter, Rivera and Lifson, JJ., concur.